DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al., (US Pat. 9346669, hereinafter Howard) in view of Zang et al., (US Pat. 10090169, hereinafter Zang) and Allen et al., (US Pat. Appln. Pub. 2005/0056823, hereinafter Allen).
 
Regarding claim 1, Howard discloses a semiconductor structure (SS), comprising:
a semiconductor substrate (200 in Fig. 2H; col. 3, line 44); 
a spin coated dielectric liner/SCL (see 248 without 247 in Fig. 2H; col. 4, lines 5-25) disposed over the semiconductor substrate; and
an interlayer dielectric/ILD (see 226 in Fig. 2H; col. 7, lines 1-20);) layer over the semiconductor substrate and laterally surrounding the SCL, wherein the ILD layer has a first portion in contact with a first sidewall of the SCL and a second portion in contact with a second sidewall of the SCL opposite to the first sidewall of the SoC layer (see left and right portions of 226 around rectangular trench opening 238 and sidewalls of 238 respectively in Fig. 2H; col. 6, lines 13-20)
(Fig. 2H).	
Howard fails to teach: a) the SCL being a spin on carbon (SoC) layer; and b) a shape of the trench being such that a width of the first portion of the ILD layer decreases as a distance from the semiconductor substrate increases.
a) Zang teaches a SS having an insulating dielectric layer (IDL) comprising conventional SiC, Spin on silicon-carbon/SoC, etc., to provide the  desired dielectric properties (for example, see 126 in Fig. 3-5A; col. 4, lines 45-55).
b) Allen teaches a SS having an opening/feature having a tapered profile (see 210 in 204 in Fig. 2; para 0029, 0039) wherein the taper provides a width of the first portion of an antireflective layer comprising silicon, carbon, oxygen and hydrogen decreases as a distance from the semiconductor substrate increases (see the width of 204 on the left portion, from a bottom  towards 208 to a top at an interface with 202 respectively in Fig. 2) providing the desired profile to improve subsequent deposition and reliability. 
	Zang and Allen are analogous art because they are directed to Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Howard, because they are from the same field of endeavor.
 	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Zang and Allen, so that the desired dielectric properties with improved reliability can be provided and subsequent defect-free deposition can be achieved in Howard’s SS.  

Regarding claims 3-4 respectively, Howard, Zang and Allen teach substantially the entire 
claimed structure as applied to claim 1 above, wherein:
the tapered profile of the feature taught by Zang would also provide a width of the second/right side portion of the ILD layer (see 226 at the right side in Fig. 2H of Howard) decreasing as a distance from the semiconductor substrate increases; and 
the tapered profile of the feature taught by Zang would also provide a width at a bottom of the first/left portion being different than that at the top of the second/right portion of the ILD in Howard’s SS.
  
Regarding claims 5-6 respectively, Howard, Zang and Allen teach substantially the entire 
claimed structure as applied to claim 1 above, except a) a bottom surface of the first 
portion of the ILD layer being wider than a bottom surface of the second portion of the 
ILD layer, or b) a top surface of the first portion of the ILD layer being wider than a top 
surface of the second portion of the ILD layer.
The determination and selection of parameters including dimensions (line opening width, depth, length, thickness, etc.) of adjacent ILD layer portions, a shape/profile of a ML/metal line-trench opening or contact opening, and a number and spacing of ML and ILD layer portions, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired IDL sidewall profile, surface topography/coverage and filling of a ML with reduced stress and improved reliability.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the elements a)-b), so that the desired sidewall profile in the IDL with reduced stress can be achieved  and the reliability can be improved in Howard, Zang and Allen’s SS.

Regarding claims 21 and 24 respectively, Howard, Zang and Allen teach substantially
the entire claimed structure as applied to claim 1 above, wherein Howard teaches:
- a hard mask layer over the SoC layer (see 250a-c in Fig. 2I; col. 7, lines 35-45); and 
- the hard mask layer comprising a plurality of layers including a second layer on over a first layer (see 250b over 250 c in Fig. 2H; col. 7, lines 35-45).  

3.	Claims 16, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kawada et al., (US Pat. 7682991, hereinafter Kawada). 

Regarding claim 16, Kawada discloses a semiconductor structure (SS), comprising:
a carbon-containing layer/CCL (see an insulating silicon carbide/SiC layer 1 in Fig. 2A/2B; col. 5, lines 15-40) comprising a recess portion (see trench 2 in Fig. 2A/2B; col. 5, line 27), wherein the recess portion comprises a first sidewall, a second sidewall opposite to the first sidewall, and a curved bottom surface, the curved bottom surface forms rounded corners (see a profile 0f 12 in Fig. 2B; col. 5, lines 20-40) with the first and second sidewalls                                                                                    
(Fig.2A/2b, 11). 
Kawada does not explicitly teach in Fig. 2A/2B, the CCL being disposed over a  semiconductor substrate.
	Kawada further teaches a conventional SS wherein the CCL is disposed over a  semiconductor substrate (see 5, 6 and 4 respectively in Fig. 11; col. 9, lines 35-52).
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the CCL being disposed over a  semiconductor substrate, so that the desired device configuration can be provided as per semiconductor device application requirements in Kawada’s SS.  

Regarding claim 27, Kawada teaches substantially the entire claimed structure as 
applied to claim 16 above, wherein Kawada further teaches using a hard mask layer (see 
9 in Fig. 8; col. 9, line 48) over the CCL.

 Regarding claim 28, Kawada teaches substantially the entire claimed structure as 
applied to claim 16 above, wherein the curved bottom surface is higher than a top
surface of the semiconductor substrate (see 12 in Fig. 2B, 9).

4.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kawada et al., (US Pat. 7682991, hereinafter Kawada) in view of Zang et al., (US Pat. 10090169, hereinafter Zang).

Regarding claim 26, Kawada teaches substantially the entire claimed structure as
applied to claim 16 above, except the CCL being a spin-on-carbon (SoC) layer.
 	Zang teaches a SS having an insulating layer/insulating dielectric layer (IDL) comprising conventional SiC, Spin on silicon-carbon/SoC, etc., to provide the  desired dielectric properties (for example, see 126 in Fig. 3-5A; col. 4, lines 45-55).
	Kawada and Zang are analogous art because they are directed to Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kawada, because they are from the same field of endeavor.
 	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the CCL being SoC layer, as taught by Zang, so that the desired dielectric properties with improved reliability can be provided in Kawada’s SS.  
Allowable Subject Matter
4.	Claims 10-14 are allowed.
	Claims 2, 22-23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
5.	 The following is an examiner's statement of reasons for allowance: 
The references of record either alone or in combination, do not teach the limitations
“a spin on carbon (SoC) layer disposed over the semiconductor substrate; and
an interlayer dielectric (ILD) layer over the semiconductor substrate and laterally surrounding the SoC layer, wherein the ILD layer has a first portion in contact with a first sidewall of the SoC layer and a second portion in contact with a second sidewall of the SoC layer opposite to the first sidewall of the SoC layer” and “a width of the SoC layer increases as a distance from the semiconductor substrate increases” in a semiconductor structure.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663. The examiner can normally be reached on 10:30AM-8:30PM.			Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.
 /NITIN PAREKH/
Tech Center 2800